               Case 20-34576-KLP                   Doc 1        Filed 11/17/20 Entered 11/17/20 14:10:04                                Desc Main
                                                                Document     Page 1 of 20

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Lewis
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        E.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Wilkerson, Jr.
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-5631
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 20-34576-KLP                 Doc 1       Filed 11/17/20 Entered 11/17/20 14:10:04                              Desc Main
                                                            Document     Page 2 of 20
Debtor 1   Lewis E. Wilkerson, Jr.                                                                   Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 719 Ole Briery Station Road
                                 Keysville, VA 23947
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Prince Edward
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 PO Box 270
                                 Keysville, VA 23947
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
              Case 20-34576-KLP                  Doc 1        Filed 11/17/20 Entered 11/17/20 14:10:04                                Desc Main
                                                              Document     Page 3 of 20
Debtor 1    Lewis E. Wilkerson, Jr.                                                                       Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 20-34576-KLP                  Doc 1         Filed 11/17/20 Entered 11/17/20 14:10:04                             Desc Main
                                                               Document     Page 4 of 20
Debtor 1    Lewis E. Wilkerson, Jr.                                                                        Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
              Case 20-34576-KLP                    Doc 1       Filed 11/17/20 Entered 11/17/20 14:10:04                             Desc Main
                                                               Document     Page 5 of 20
Debtor 1    Lewis E. Wilkerson, Jr.                                                                    Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 20-34576-KLP                 Doc 1       Filed 11/17/20 Entered 11/17/20 14:10:04                                     Desc Main
                                                            Document     Page 6 of 20
Debtor 1    Lewis E. Wilkerson, Jr.                                                                       Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Lewis E. Wilkerson, Jr.
                                 Lewis E. Wilkerson, Jr.                                           Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     November 17, 2020                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 20-34576-KLP                   Doc 1          Filed 11/17/20 Entered 11/17/20 14:10:04                            Desc Main
                                                                 Document     Page 7 of 20
Debtor 1   Lewis E. Wilkerson, Jr.                                                                        Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Robert A. Canfield                                             Date         November 17, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Robert A. Canfield 16901
                                Printed name

                                Canfield Wells, LLP
                                Firm name

                                4124 E. Parham Road
                                Henrico, VA 23228
                                Number, Street, City, State & ZIP Code

                                Contact phone     (804) 673-6600                             Email address         hunter@cwkllp.com
                                16901 VA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
               Case 20-34576-KLP                      Doc 1           Filed 11/17/20 Entered 11/17/20 14:10:04                                 Desc Main
                                                                      Document     Page 8 of 20

 Fill in this information to identify your case:

 Debtor 1                     Lewis E. Wilkerson, Jr.
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                    Check if this is an
                                                                                                                                               amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?              Cash advance                $ $216,170.00
              Apple Advance Corp
              550 Fairway Dr, Ste 103B                               As of the date you file, the claim is: Check all that apply
              Deerfield Beach, FL 33441                                      Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Possible deficiency on $ $384,505.00
                                                                                                                   surrendered 2017
                                                                                                                   Mountain Aire RV
                                                                                                                   -3302
              Bank of the West
              PO Box 2078                                            As of the date you file, the claim is: Check all that apply
              Omaha, NE 68103-2078                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-34576-KLP                        Doc 1           Filed 11/17/20 Entered 11/17/20 14:10:04                                 Desc Main
                                                                      Document     Page 9 of 20


 Debtor 1          Lewis E. Wilkerson, Jr.                                                          Case number (if known)

            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 3                                                                   What is the nature of the claim?              Possible deficiency on $ $800,000.00
                                                                                                                   surrendered logging
                                                                                                                   equipment
            Caterpillar Financial SvcsCorp
            PO Box 730669                                            As of the date you file, the claim is: Check all that apply
            Dallas, TX 75373                                                 Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Possible deficiency on $ $159,039.00
                                                                                                                   surrendered 2019
                                                                                                                   Western Star -9733
            Daimler Truck Financial
            13650 Heritage Parkway                                   As of the date you file, the claim is: Check all that apply
            Fort Worth, TX 76177                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Loan                        $ $700,000.00
            David J. & Pat Smith
            56 Wexford Club Drive                                    As of the date you file, the claim is: Check all that apply
            Hilton Head Island, SC 29928                                     Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?              Possible deficiency on $ $159,539.00
                                                                                                                   surrendered 2019
                                                                                                                   Kenworth truck

B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-34576-KLP                        Doc 1           Filed 11/17/20 Entered 11/17/20 14:10:04                                 Desc Main
                                                                     Document      Page 10 of 20


 Debtor 1          Lewis E. Wilkerson, Jr.                                                          Case number (if known)

            De Lage Landen Financial Svcs
            PO Box 41602                                             As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19101                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Possible deficiency on $ $190,878.00
                                                                                                                   surrendered 2019
                                                                                                                   Kenworth truck
            De Lage Landen Financial Svcs
            PO Box 41602                                             As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19101                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Possible deficiency on $ $157,689.00
                                                                                                                   surrendered 2019
                                                                                                                   Peterbilt -4115
            FNB Equipment
            1853 Highway 315                                         As of the date you file, the claim is: Check all that apply
            Pittston, PA 18640                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              316 Dempseys Road    $ $3,695,545.00
                                                                                                                   Meherrin, VA 23954
                                                                                                                   Prince Edward County
            Home Loan Investment Bank
            1 Home Loan Plaza                                        As of the date you file, the claim is: Check all that apply
            Warwick, RI 02886                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                     Page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 20-34576-KLP                        Doc 1           Filed 11/17/20 Entered 11/17/20 14:10:04                                   Desc Main
                                                                     Document      Page 11 of 20


 Debtor 1          Lewis E. Wilkerson, Jr.                                                          Case number (if known)




                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $4,245,545.00
                                                                                    Value of security:                               - $ $550,000.00
            Contact phone                                                           Unsecured claim                                    $ $3,695,545.00


 10                                                                  What is the nature of the claim?              Parcels XIV-XXI        $ $4,751,110.00
                                                                                                                   Charlotte County
                                                                                                                   43-A-4-15; 043-A-4-9;
                                                                                                                   040-A-89-D; 41-A-8;
                                                                                                                   040-A-89-A; 040-A-89;
                                                                                                                   040-A-89-B; 43-A-4-11
                                                                                                                   These parcels, and par
            Home Loan Investment Bank,
            FSB                                                      As of the date you file, the claim is: Check all that apply
            c/o Samuel I. White, PC                                          Contingent
            596 Lynnhaven Parkway, Ste 200                                   Unliquidated
            Virginia Beach, VA 23452                                         Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $5,000,000.00
                                                                                    Value of security:                               - $ $248,890.00
            Contact phone                                                           Unsecured claim                                    $ $4,751,110.00


 11                                                                  What is the nature of the claim?              Possible deficiency on $ $157,846.00
                                                                                                                   surrendered 2019
                                                                                                                   Kenworth -4515
            Paccar Financial
            240 Gibraltar Rd, Ste 200                                As of the date you file, the claim is: Check all that apply
            Horsham, PA 19044-2361                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?              Possible deficiency on $ $159,603.00
                                                                                                                   surrendered 2019
                                                                                                                   Peterbilt -2487
            Paccar Financial
            240 Gibraltar Rd, Ste 200                                As of the date you file, the claim is: Check all that apply
            Horsham, PA 19044-2361                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 20-34576-KLP                        Doc 1           Filed 11/17/20 Entered 11/17/20 14:10:04                                   Desc Main
                                                                     Document      Page 12 of 20


 Debtor 1          Lewis E. Wilkerson, Jr.                                                          Case number (if known)




                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?              Timber                       $ $2,500,000.00
            Robert E. Dixon
            c/o FlorenceGordanBrown, P.C.                            As of the date you file, the claim is: Check all that apply
            901 East Cart Street                                             Contingent
            Richmond, VA 23219                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              584 Ole Briery Station       $ $326,800.00
                                                                                                                   Road Keysville, VA
                                                                                                                   23947 Prince Edward
                                                                                                                   County
            SonaBank
            P.O. Box 2075                                            As of the date you file, the claim is: Check all that apply
            Ashland, VA 23005                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $400,000.00
                                                                                    Value of security:                               - $ $73,200.00
            Contact phone                                                           Unsecured claim                                    $ $326,800.00


 15                                                                  What is the nature of the claim?              Loan                         $ $296,295.00
            Sonabank Commercial Banking
            PO Box 2075                                              As of the date you file, the claim is: Check all that apply
            Ashland, VA 23005                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-34576-KLP                        Doc 1           Filed 11/17/20 Entered 11/17/20 14:10:04                                   Desc Main
                                                                     Document      Page 13 of 20


 Debtor 1          Lewis E. Wilkerson, Jr.                                                          Case number (if known)




 16                                                                  What is the nature of the claim?              Loan                         $ $255,020.00
            Sonabank Commercial Banking
            PO Box 2075                                              As of the date you file, the claim is: Check all that apply
            Ashland, VA 23005                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?              Cash advance                 $ $392,433.00
            Spartan Capital Funding, LLC
            104 E. 25th St, 10th Floor                               As of the date you file, the claim is: Check all that apply
            New York, NY 10010                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?              584 Ole Briery Station       $ $500,000.00
                                                                                                                   Road Keysville, VA
                                                                                                                   23947 Prince Edward
                                                                                                                   County
            The Bank of Charlotte County
            PO Box 336                                               As of the date you file, the claim is: Check all that apply
            Phenix, VA 23959                                                 Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $500,000.00
                                                                                    Value of security:                               - $ $73,200.00
            Contact phone                                                           Unsecured claim                                    $ $500,000.00


 19                                                                  What is the nature of the claim?              2075 New Bethel Road $ $158,500.00
                                                                                                                   Meherrin, VA 23954
                                                                                                                   Prince Edward County
            The Carrington Co., LLC
            203 Archway Court                                        As of the date you file, the claim is: Check all that apply
            Lynchburg, VA 24502                                              Contingent



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-34576-KLP                        Doc 1           Filed 11/17/20 Entered 11/17/20 14:10:04                                   Desc Main
                                                                     Document      Page 14 of 20


 Debtor 1          Lewis E. Wilkerson, Jr.                                                          Case number (if known)

                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $300,000.00
                                                                                    Value of security:                               - $ $141,500.00
            Contact phone                                                           Unsecured claim                                    $ $158,500.00


 20                                                                  What is the nature of the claim?                                           $ $443,644.00
            Timbervest Partners III VA
            c/o Thompson McMullan, P.C.                              As of the date you file, the claim is: Check all that apply
            100 Shockoe Slip. Third Floor                                    Contingent
            Richmond, VA 23219                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Lewis E. Wilkerson, Jr.                                                      X
       Lewis E. Wilkerson, Jr.                                                              Signature of Debtor 2
       Signature of Debtor 1


       Date      November 17, 2020                                                          Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 20-34576-KLP   Doc 1    Filed 11/17/20 Entered 11/17/20 14:10:04   Desc Main
                                Document      Page 15 of 20


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Ally Financial
                        P.O. Box 380902
                        Minneapolis, MN 55438


                        American Express
                        PO Box 650448
                        Dallas, TX 75265


                        Apple Advance Corp
                        550 Fairway Dr, Ste 103B
                        Deerfield Beach, FL 33441


                        Arc3 Gases
                        PO Box 26269
                        Richmond, VA 23260


                        ARM Solutions, Inc
                        PO Box 2929
                        Camarillo, CA 93011


                        Bank of America
                        PO Box 982238
                        El Paso, TX 79998


                        Bank of Charlotte County
                        PO Box 336
                        Phenix, VA 23959


                        Bank of Charlotte County
                        PO Box 2711
                        Omaha, NE 68103-2711


                        Bank of the West
                        PO Box 2078
                        Omaha, NE 68103-2078


                        Barclay's Juniper MC
                        PO Box 13337
                        Philadelphia, PA 19101


                        BMO Transportation Finance
                        BMO Harris Bank NA
                        PO Box 71951
                        Chicago, IL 60694-1951
Case 20-34576-KLP   Doc 1    Filed 11/17/20 Entered 11/17/20 14:10:04   Desc Main
                            Document      Page 16 of 20



                    Can Capital, Inc.
                    WebBank c/o Can Capital
                    2015 Vaughan Rd, NW, Bldg 500
                    Kennesaw, GA 30144


                    Capital One
                    PO Box 71083
                    Charlotte, NC 28272


                    Carter Machinery Co, Inc.
                    PO Box 751053
                    Charlotte, NC 28275-1053


                    CAT Commercial Revolving Card
                    Dept. 33-8025507039
                    PO Box 78004
                    Phoenix, AZ 85062


                    Caterpillar Financial SvcsCorp
                    PO Box 730669
                    Dallas, TX 75373


                    CFS Group
                    PO Box 580203
                    Charlotte, NC 28258-0203


                    Citizens Bank NA
                    PO Box 255587
                    Sacramento, CA 95865


                    Colony Tire Corp #33
                    2900 Deepwater Terminal
                    Richmond, VA 23234


                    Cumberland State Forest
                    State Forester of Va
                    751 Oak Hill Road
                    Cumberland, VA 23040


                    Daimler Truck Financial
                    13650 Heritage Parkway
                    Fort Worth, TX 76177
Case 20-34576-KLP   Doc 1    Filed 11/17/20 Entered 11/17/20 14:10:04   Desc Main
                            Document      Page 17 of 20



                    David J. & Pat Smith
                    56 Wexford Club Drive
                    Hilton Head Island, SC 29928


                    Dawn H. Wilkerson
                    390 Maple Road
                    Keysville, VA 23947


                    De Lage Landen Financial Svcs
                    PO Box 41602
                    Philadelphia, PA 19101


                    Essex Bank
                    9954 Mayland Drive, Ste 2100
                    Henrico, VA 23233


                    Everest Business Funding
                    5 West 37th St, Ste 1100
                    New York, NY 10018


                    Farmers Bank of Appomattox
                    PO Box 216
                    Appomattox, VA 24522


                    Flaminia Investments, LLC
                    2610 Business Drive
                    Cumming, GA 30028


                    FNB Equipment
                    1853 Highway 315
                    Pittston, PA 18640


                    Fred C. & Jane E. Howell
                    104 Clopton Court
                    Lynchburg, VA 24503


                    GM Financial
                    PO Box 183593
                    Arlington, TX 76096


                    Hancock Natural Resource Group
                    197 Clarendon St C-08-99
                    Boston, MA 02116
Case 20-34576-KLP   Doc 1    Filed 11/17/20 Entered 11/17/20 14:10:04   Desc Main
                            Document      Page 18 of 20



                    Home Loan Investment Bank
                    1 Home Loan Plaza
                    Warwick, RI 02886


                    Home Loan Investment Bank, FSB
                    c/o Samuel I. White, PC
                    596 Lynnhaven Parkway, Ste 200
                    Virginia Beach, VA 23452


                    Internal Revenue Service
                    P.O.Box 7346
                    Philadelphia, PA 19101


                    IPFS Corporation
                    PO Box 412086
                    Kansas City, MO 64141


                    Knight Capital Funding
                    9 E. Loockerman St, #202-543
                    Dover, DE 19901


                    Paccar Financial
                    240 Gibraltar Rd, Ste 200
                    Horsham, PA 19044-2361


                    Parker Fuel Freedom
                    PO Box 142
                    South Hill, VA 23970


                    Parker Oil & Propane
                    617 S. Main St
                    Chase City, VA 23924


                    Parker Oil & Propane
                    308 2nd St SE
                    Chase City, VA 23911


                    Parker Oil & Propane
                    2000 W. Third St
                    Farmville, VA 23901


                    Robert E. Dixon
                    c/o FlorenceGordanBrown, P.C.
                    901 East Cart Street
                    Richmond, VA 23219
Case 20-34576-KLP   Doc 1    Filed 11/17/20 Entered 11/17/20 14:10:04   Desc Main
                            Document      Page 19 of 20



                    SelectPortfolio Servicing, Inc
                    PO Box 65450
                    Salt Lake City, UT 84165


                    SonaBank
                    P.O. Box 2075
                    Ashland, VA 23005


                    Sonabank Commercial Banking
                    PO Box 2075
                    Ashland, VA 23005


                    Spartan Capital Funding, LLC
                    104 E. 25th St, 10th Floor
                    New York, NY 10010


                    SwiftFinancial,LLC/Loanbuilder
                    a PayPal service
                    3505 Silverside Road
                    Wilmington, DE 19810


                    The Bank of Charlotte County
                    PO Box 336
                    Phenix, VA 23959


                    The Carrington Co., LLC
                    203 Archway Court
                    Lynchburg, VA 24502


                    Timbervest Partners III VA
                    c/o Thompson McMullan, P.C.
                    100 Shockoe Slip. Third Floor
                    Richmond, VA 23219


                    Truck Enterprises, Inc.
                    3440 S. Main Street
                    Harrisonburg, VA 22801


                    U.S. Trustee's Office
                    701 E. Broad Street
                    Suite 4000
                    Richmond, VA 23219
Case 20-34576-KLP   Doc 1    Filed 11/17/20 Entered 11/17/20 14:10:04   Desc Main
                            Document      Page 20 of 20



                    Union Funding Source
                    780 Long Beach Blvd
                    Long Beach, NY 11561


                    Unique Funding Solutions
                    2715 Coney Island Ave
                    Brooklyn, NY 11235


                    Universal Platinum Fleet Progr
                    PO Box 1239
                    Covington, LA 70434


                    Verizon
                    PO Box 16801
                    Newark, NJ 07101


                    Verizon Connect Fleetmatics
                    1100 Winter Street
                    Suite 4600
                    Waltham, MA 02451


                    Wells Fargo
                    PO Box 77053
                    Minneapolis, MN 55480


                    WST Products LLC
                    PO Box 270
                    Keysville, VA 23947


                    WST Products, LLC
                    PO Box 270
                    Keysville, VA 23947
